"Westbrook, J.:
I concur with some reluctance in the result of the foregoing opinion. It was for the referee to decide as a fact, whether or not, by the agreement of the parties, the-rent due and to become due to the defendant was to be applied on the loan of money which plaintiff had previously made to him. If there was such an agreement, ‘then each quarter’s rent as it became due was a payment on, the loan, and six years had not elapsed between such last payment" and this action. I concede, that the" language used by the defendant when the first quarter’s rent matured, would not of itself have been sufficient to justify such a finding as the plaintiff claimed. But it does, however, seem to me, that such language, with the' conduct of" "the parties, the non-claiming of" rent by the defendant, with the continued occupation by the plaintiff of the premises, would have justified the referee in finding an agreement to apply all future acoruing rent upon the borrowed money. The referee has not, however, so found, and I concur in the affirmance of the *43judgment, upon tlie ground that the inference to be drawn from the words and acts of tlie parties is not so clear as to justify the reversal upon the question of fact.
Present — Learned, P. J., Bookes and Westbrook, JJ.
Judgment affirmed, with costs.